Case 3:19-mj-00185-HTC ‘Document 19 Filed 09/04/19 Page 1 of 1

AO 442 (Rev. 01/09) Arrest Warrant

 

UNITED STATES DISTRICT COURT q

riLED Ayaust LON
a . re )) ¢
Northern District of Florida NORTHERN DISTRICT FLORID
US MAGISTRATE JUDGE (Initials

for the

  
  

United States of America

 

 

v. ) |

David C. Williams Case No, > NT my IRS

Defendant )

ARREST WARRANT

To: Any authorized law enforcement officer |

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) David C. Williams >
who is accused of an offense or violation based on the following document filed with the court:

O Indictment © Superseding Indictment © Information © Superseding Information a Complaint
Probation Violation Petition Supervised Release Violation Petition Violation Notice © Order of the Court

 

This offense is briefly described as follows:
-Interstate travel/use of a facility in aid of racketeering and money laundering conspiracy

-Harboring illegal aliens for commercial advantag¢ or private financial gain

  

Date: 3} 9 Ja019

City and state: | Pensacola, Fiorida U.S. Magistrate Judge Hope T. Cannon

Printed name and title

 

ssuing officer's signature

 

 

Return

This arrays was received on (date) ss / 4 / Aol 4 , and the person was arrested on (date) B f 15, / / q

at (city and state) gn gacola F L

Date: slz2/, 4 her, aa Lie

Arresting officer's Agnature

ten _L. Opsac Shusm
Printed name and title

 

 

 

 

 

 

 
